

117 S1718 IS: Rosie the Riveter National Historic Site Expansion Act
U.S. Senate
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1718IN THE SENATE OF THE UNITED STATESMay 19, 2021Mr. Padilla (for himself and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Rosie the Riveter/World War II Home Front National Historical Park Establishment Act of 2000 to provide for additional areas to be added to the park, and for other purposes.1.Rosie the Riveter/World War II Home Front National Historical Park Additions(a)Short titleThis Act may be cited as the Rosie the Riveter National Historic Site Expansion Act.(b)AdditionsThe Rosie the Riveter/World War II Home Front National Historical Park Establishment Act of 2000 (16 U.S.C. 410ggg et seq.) is amended as follows:(1)In section 2(b), by adding at the end the following: Not later than 180 days after areas are added to the park administratively or by Federal law, the Secretary shall update the map to include the added areas..(2)By adding at the end of section 2, the following:(c)Additional areas includedIn addition to areas included under subsection (b), the park shall include the following:(1)The Nystrom Elementary School–The Maritime Building, as listed on the National Register of Historic Places.(2)Such other areas as the Secretary deems appropriate..(3)By amending section 3(e)(2) to read as follows:(2)Other propertyWithin the boundaries of the park, the Secretary may acquire lands, improvements, waters, or interests therein, by donation, purchase, exchange or transfer. Any lands, or interests therein, owned by the State of California or any political subdivision thereof, may be acquired only by donation. When any tract of land is only partly within such boundaries, the Secretary may acquire all or any portion of the land outside of such boundaries in order to minimize the payment of severance costs. Land so acquired outside of the boundaries may be exchanged by the Secretary for non-Federal lands within the boundaries. Any portion of land acquired outside the boundaries and not used for exchange shall be reported to the General Services Administration for disposal for not less than fair market value under chapter 1 of title 40, United States Code..